Exhibit 10.9

THE BOEING COMPANY

EXECUTIVE LAYOFF BENEFITS PLAN

Amended and Restated Effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1—PURPOSE

   1

ARTICLE 2—DEFINITIONS

   1

2.1

  

Affiliate or Subsidiary

   1

2.2

  

Base Salary

   1

2.3

  

Code

   1

2.4

  

Committee

   1

2.5

  

Company

   1

2.6

  

Compensation Committee

   1

2.7

  

Employee

   1

2.8

  

Equivalent Employment

   1

2.9

  

ERISA

   2

2.10

  

E-Series Payroll Employee

   2

2.11

  

Incentive Plan

   2

2.12

  

Involuntary Layoff

   2

2.13

  

Layoff Benefit

   2

2.14

  

Layoff Event

   2

2.15

  

Plan

   2

2.16

  

Plan Year

   2

2.17

  

Service

   2

2.18

  

Specified Employee

   2

ARTICLE 3—ELIGIBILITY AND LAYOFF EVENT

   2

3.1

  

Eligibility

   2

3.2

  

Participating Groups

   3

3.3

  

Layoff Events

   3

ARTICLE 4—LAYOFF BENEFIT

   3

4.1

  

Layoff Benefit

   3

4.2

  

Timing of Payment

   4

4.3

  

Limit on Payment

   4

4.4

  

Recovery of Payment

   4

4.5

  

Recovery of Debt

   4

4.6

  

Waiver of Claims

   4

4.7

  

Death Benefit

   5

ARTICLE 5—ADMINISTRATION

   5

5.1

  

Plan Administration

   5

5.2

  

Rules and Procedures

   5

5.3

  

Committee Liability

   5

5.4

  

Claim Procedure

   5

ARTICLE 6—GENERAL PROVISIONS

   5

6.1

  

Plan Amendment and Termination

   5

6.2

  

Funding

   5

6.3

  

Benefit Plan Application

   6

6.4

  

Provision Against Anticipation

   6

6.5

  

Employment Status

   6

6.6

  

Facility of Payment

   6

6.7

  

Construction

   6

6.8

  

Legal Actions

   6

6.9

  

Compliance With Code Section 409A

   6

 

-i-



--------------------------------------------------------------------------------

ARTICLE 1

PURPOSE

The Boeing Company established The Boeing Company Executive Layoff Benefits Plan
to provide for lump sum payments as layoff benefits for its executive employees
effective August 1, 1997. This document is an amendment and complete restatement
of the Plan and is effective for Layoff Events occurring on or after January 1,
2008.

It is intended that this Plan constitute a welfare benefit severance pay plan
under ERISA and that any and all amounts payable under this Plan satisfy the
requirements for exemption from Code Section 409A. The Plan shall be construed
and interpreted in a manner consistent with such intentions.

ARTICLE 2

DEFINITIONS

 

2.1 Affiliate or Subsidiary means a member (other than The Boeing Company) of a
controlled group of corporations (as defined in Code Section 1563(a) determined
without regard to Code Sections 1563(a)(4) and (e)(3)(c)), a group of trades or
businesses (whether incorporated or not) which are under common control within
the meaning of Code Section 414(c), or an affiliated service group (as defined
in Code Section 414(m) or 414(o)) of which The Boeing Company is a part.

 

2.2 Base Salary means annual salary excluding bonuses and incentive payments,
fringe benefits, and other perquisites.

 

2.3 Code means the Internal Revenue Code of 1986, as amended.

 

2.4 Committee means the Employee Benefit Plans Committee (or its successor)
appointed by the Board of Directors of The Boeing Company.

 

2.5 Company means The Boeing Company and any Affiliate or Subsidiary which has
adopted the Plan by action of its Board of Directors.

 

2.6 Compensation Committee means the Compensation Committee of the Board of
Directors of The Boeing Company.

 

2.7 Employee means a person who is employed by the Company including a person on
an approved leave of absence.

 

2.8 Equivalent Employment means an employment offer made prior to a Layoff
Event:

 

  a) at an annual base salary equal to no less than 90% of the Employee’s Base
Salary at the time of the offer;

 

1



--------------------------------------------------------------------------------

  b) if the Employee is eligible for incentive compensation, with a target under
the applicable incentive compensation plan which is no less than 90% of the
Employee’s target at the time of the offer; and

 

  c) for a job which is located within 70 miles of the normal location of the
Employee’s employment at the time of the offer.

 

2.9 ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

2.10 E-Series Payroll Employees means Employees with an executive designation of
level E1 to E6.

 

2.11 Incentive Plan means The Boeing Company Elected Officer Annual Incentive
Plan or the Incentive Compensation Plan for Employees of the Boeing Company and
Subsidiaries, as applicable.

 

2.12 Involuntary Layoff means that an Employee’s position has been eliminated by
the Company.

 

2.13 Layoff Benefit is defined in Article 4.

 

2.14 Layoff Event is defined in Section 3.3.

 

2.15 Plan means The Boeing Company Executive Layoff Benefits Plan.

 

2.16 Plan Year means the calendar year.

 

2.17 Service shall be determined in the same manner as the service time
calculation under the Company Service Awards Program procedure.

 

2.18 Specified Employee means an Employee who is a “specified employee” within
the meaning of Code Section 409A. Specified Employee status is determined on the
last day of the prior Plan Year, to take effect as of April 1 of the Plan Year
for a 12-month period. Notwithstanding the foregoing, Specified Employees shall
be determined by including the employees whom the Company reasonably determines
to be the 75 top-paid officers of the Company rather than the 50 top-paid
officers as provided under Code Section 416(i)(1)(A), to the extent permitted
under Code Section 409A.

ARTICLE 3

ELIGIBILITY AND LAYOFF EVENT

 

3.1 Eligibility. In order to be eligible for a Layoff Benefit, an Employee must
meet the following requirements as of the date of the Layoff Event:

 

  a) The Employee must be a member of a participating group of Employees in
accordance with Section 3.2;

 

  b) The Employee must have at least one year of Service; and

 

2



--------------------------------------------------------------------------------

  c) A Layoff Event must occur with respect to the Employee.

 

3.2 Participating Groups. Employees of the Company who are E-Series Payroll
Employees shall participate in the Plan. The Compensation Committee may, by
written resolution, provide for participation of other Employees as of an
effective date specified in the resolution.

 

3.3 Layoff Events. A Layoff Event is an Involuntary Layoff from employment with
the Company, but does not include a layoff if:

 

  a) The Employee becomes employed by the Company or any Affiliate or Subsidiary
of the Company within 90 days of the layoff or refuses an offer of employment by
the Company or any Affiliate or Subsidiary of the Company as an E-Series Payroll
Employee;

 

  b) The layoff occurs (i) because of a merger, sale, spin-off, reorganization,
or similar transfer of assets or stock, or because of a change in the operator
of a facility or a party to a contract, or because of an outsourcing of work,
and (ii) the Employee either continues in Equivalent Employment (in the case of
a stock sale or similar transaction), or the Employee is offered Equivalent
Employment with the new employer, operator or contractor (or an affiliated
business enterprise);

 

  c) The layoff occurs because of an act of God, natural disaster or national
emergency;

 

  d) The layoff occurs because of a strike, picketing of the Company’s premises,
work stoppage or any similar action that would interrupt or interfere with any
operation of the Company; or

 

  e) The termination of employment of the Employee is for any reason other than
Involuntary Layoff, such as voluntary or temporary layoff, completion of a
temporary assignment, resignation, dismissal, retirement, death or leave of
absence.

ARTICLE 4

LAYOFF BENEFIT

 

4.1 Layoff Benefit. The Layoff Benefit for an Employee who incurs a Layoff Event
on or after April 1, 2001 is equal to:

 

  a) One year of Base Salary (as in effect immediately prior to the Layoff
Event), plus

 

  b) The Employee’s annual target incentive under the Incentive Plan multiplied
by the Company’s actual performance score for the year during which the Layoff
Event occurs, less

 

  c) If applicable, the total of all payments made, or to be made, pursuant to
any individual employment, separation or severance agreement.

 

3



--------------------------------------------------------------------------------

4.2 Timing of Payment. An Employee will receive the portion of the Layoff
Benefit described in Section 4.1(a) (as adjusted by Section 4.1(c)) in a lump
sum within a reasonable period of time following the Layoff Event, but in no
event later than 2-1/2 months after the end of the calendar year in which occurs
the Layoff Event. An Employee will receive the portion, if any, of the Layoff
Benefit described in Section 4.1(b) (as adjusted by Section 4.1(c)) in a lump
sum in the year following the year of the Layoff Event, but in no event later
than 2-1/2 months after the end of the year following the year in which occurs
the Layoff Event.

It is intended all amounts payable under this Plan shall satisfy the
requirements for exemption under Code Section 409A, and all terms and provisions
shall be interpreted to satisfy such requirements. Specifically, it is intended
that an amount payable under this Plan qualify as a short-term deferral (as
described in Treas. Reg. § 1.409A-1(b)(4)) and, to the extent not a short-term
deferral, as a separation payment due to an involuntary separation from service
(as described in Treas. Reg. § 1.409A-1(b)(9)(iii)). However, in the unlikely
event that a portion of a Layoff Benefit payable to a Specified Employee is not
exempt from the requirements of Code Section 409A (a “Non-Exempt Amount”), such
Non-Exempt Amount will be paid to the Specified Employee as soon as practicable
on or after the later of (i) the first day of the seventh month following the
Specified Employee’s Layoff Event, or (ii) the time specified in the paragraph
above.

All payments under this Plan shall be net of any and all applicable withholding
taxes, and interest shall not accrue on any portion of the Layoff Benefit,
regardless of the time of payment.

 

4.3 Limit on Payment. No Employee shall be paid more than one Layoff Benefit
under this Plan.

 

4.4 Recovery of Payment. If a Layoff Benefit is paid to an Employee and the
Committee determines that all or part of such payment was not owed under the
terms of the Plan, the Company reserves the right to recover such payment,
including deducting such amounts from any sums due the Employee.

 

4.5 Recovery of Debt. If an Employee owes the Company an acknowledged debt,
including, but not limited to, loans, relocation fees, and travel advances, such
debt may be deducted from the Layoff Benefit, subject to applicable state laws.

 

4.6 Waiver of Claims. As a condition to receiving the Layoff Benefit described
in Section 4.2, the Employee must execute a release of all claims by submitting
to the Company a Waiver and Release form in a form provided by the Company.

 

4



--------------------------------------------------------------------------------

4.7 Death Benefit. No Layoff Benefits are due under the Plan with respect to an
Employee to the extent not received by the Employee prior to his death.

ARTICLE 5

ADMINISTRATION

 

5.1 Plan Administration. The Committee will serve as the Plan administrator and
named fiduciary pursuant to ERISA. The Committee will have complete control of
the administration of the Plan, subject to the provisions hereof, with all
powers necessary to enable it to carry out its duties properly in that respect.
Not in limitation, but in amplification of the foregoing, it will have the power
to interpret the Plan, to apply its discretion, and to determine all questions
that may arise hereunder, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Employee may become entitled. Its decisions upon all matters within the scope of
its authority will be final and binding.

 

5.2 Rules and Procedures. The Committee will establish rules and procedures to
be followed by Employees in filing applications for benefits and in other
matters required to administer the Plan.

 

5.3 Committee Liability. The members of the Committee shall use ordinary care
and diligence in the performance of their duties, but no member shall be
personally liable by virtue of any contract, agreement, or other instrument made
or executed by a member of the Committee, nor for any mistake or judgment made
by such member or by any other member. No member of the Committee will be liable
for the neglect, omission or wrongdoing of any other member or of the agents or
counsel of the Committee. The Company shall indemnify each member of the
Committee against, and hold each member harmless from any and all expenses and
liabilities arising out of, any act or omission to act as a member of the
Committee, to the fullest extent permitted under the by-laws of the Company.

 

5.4 Claim Procedure. The Committee shall adopt procedures for the presentation
of claims for benefits and for the review of the denial of such claims by the
Committee. The decision of the Committee upon such review shall be final,
subject to appeal rights provided by law.

ARTICLE 6

GENERAL PROVISIONS

 

6.1 Plan Amendment and Termination. The Company, acting through the Compensation
Committee, may amend or terminate the Plan in whole or in part at any time. Such
amendments may include any remedial retroactive changes to comply with the
requirements of any law or regulation issued by any government agency to which
the Company is subject.

 

6.2 Funding. The Plan shall be unfunded, and Layoff Benefits shall be paid from
the general assets of the Company.

 

5



--------------------------------------------------------------------------------

6.3 Benefit Plan Application. Layoff Benefits and periods for which an Employee
receives a Layoff Benefit shall not be considered as compensation or service
under any employee benefit plan or program and shall not be counted toward
Service under this Plan. Layoff Benefits may not be deferred into the Voluntary
Investment Plan or any other cash or deferred arrangement.

 

6.4 Provision Against Anticipation. No benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, or other legal process, and any attempt to do so shall be
void.

 

6.5 Employment Status. Nothing contained in the Plan will be deemed to give any
Employee the right to be retained in, or recalled to, the employ of the Company
or to interfere with the rights of the Company to discharge any Employee at any
time.

 

6.6 Facility of Payment. If any Employee is physically or mentally incapable of
giving a valid receipt for any payment due and no legal representative has been
appointed for such Employee, the Committee may make such payment to any person
or institution maintaining such Employee and the release of such person or
institution will be a valid and complete discharge for such payment. Any final
payment or distribution to any Employee or the legal representative of the
Employee in accordance with the provisions herein will be in full satisfaction
of all claims against the Plan, the Committee, and the Company arising under or
by virtue of the Plan.

 

6.7 Construction. The validity of the Plan or any of its provisions will be
determined under and will be construed according to federal law and, to the
extent permissible, according to the internal laws of the state of Illinois. If
any provision of the Plan is held illegal or invalid for any reason, such
determination will not affect the remaining provisions of the Plan and the Plan
will be construed and enforced as if said illegal or invalid provision had never
been included.

 

6.8 Legal Actions. No legal action may be brought in court on a claim for
benefits under the Plan after 180 days following the decision on appeal (or 180
days following the expiration of the time to make an appeal if no appeal is
made).

 

6.9 Compliance With Code Section 409A. Notwithstanding anything contained in the
Plan to the contrary, the Employee’s rights under this Plan with respect to any
Non-Exempt Amount (as defined in Section 4.2) and the provisions of this Plan
relating to such Non-Exempt Amount will be deemed modified in order to comply
with the requirements of Code Section 409A to the extent determined by the
Committee.

 

6